Holmes, C. J.
These are two petitions under St. 1895, c. 234, to vacate judgments of the Superior Court in replevin for a return and damages, rendered upon nonsuits. The petitions were denied on hearing in the Superior Court, and' the petitioner appealed. Nothing appears on the record beyond these bare facts. The petitions allege, to be sure, that the damages recovered are the value of the chattels ordered to be returned, and that thus she is charged twice for the same things. We are asked to look at a document which purports to be the charge to the jury who assessed the damages, and which, it is said, supports the allegation. But the document is no part of the record and cannot be considered by us. Moreover, it appears by the certificate of the justice who denied the petition's that the charge was before him at the hearing. We cannot know what explanations or further facts were proved, and of course cannot say that his decision not to retry the cases must have been wrong. Cobb v. Hale, 172 Mass. 387.

Petitions denied and judgments affirmed.